ORDER
11 Considering the Petition for Interim Suspension filed by the Office of Disciplinary Counsel, the response thereto filed by respondent, and the ODC’s reply,
IT IS ORDERED that Sean Daniel Al-fortish, Louisiana Bar Roll number 22227, be and he hereby is suspended from the practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19, pending further orders of this court. Pursuant to Supreme Court Rule XIX, § 26(E), this order is effective immediately-
IT IS FURTHER ORDERED that necessary disciplinary proceedings be instituted in accordance with Supreme Court Rule XIX, §§ 11 and 19.
IT IS FURTHER ORDERED that the relief requested by respondent in his “Cross-Petition for Relief’ be and hereby is denied. Should respondent wish to avail himself of consent discipline in the future, he must comply with the provisions of Supreme Court Rule XIX, § 20.
FOR THE COURT:
/s/ Marcus R. Clark /s/ JUSTICE, SUPREME COURT OF LOUISIANA